        Case 5:17-cr-00320-GJP Document 380 Filed 02/18/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

       v.
                                                         No. 17-cr-320-9
JALIL COLLAZO-ORTIZ




                                       ORDER

       AND NOW, this 18th day of February 2021, after consideration of Jalil Collazo-

Ortiz’s Motion to Vacate, Set Aside or Correct Sentence pursuant to 28 U.S.C. § 2255,

(ECF Nos. 349, 359), and the Government’s Response, (ECF No. 365), it is ORDERED

that Collazo-Ortiz’s Motion is DENIED and a certificate of appealability SHALL NOT

issue. The clerk of court shall mark this case CLOSED for statistical purposes.



                                                     BY THE COURT:




                                                     /s/ Gerald J. Pappert
                                                     GERALD J. PAPPERT, J.




                                           1
